EXHIBIT 10.7


Promissory Note

 

$[•] March 9, 2011

                                                                                         
FOR VALUE RECEIVED, the undersigned promises to PAY TO THE ORDER OF [•], at [•],
or such other place as shall be designated by the holder of this Note in
writing, the principal sum of [•] Dollars ($[•]) together with all interest
thereon from March 9, 2011, at the rate of two percent (2%) per annum until
maturity, all payable in lawful money of the United States of America, as
follows:
 
Commencing on April 9, 2011, and on the ninth (9th) day of each successive month
through March 9, 2014, monthly payments of interest and principal, in the amount
of $[•], shall be due and payable; provided, however, that if the maker hereof
timely makes all payments due under the Notes (as hereinafter defined) other
than the last monthly payment due under each of said Notes, then the last
monthly payment due under this Note shall be waived.  For purposes hereof, the
term “Notes” shall mean and include this Note, and (i) that certain Note of even
date herewith in the original principal amount of $[•] from the maker hereof to
and in favor of [•], (ii) that certain Note of even date herewith in the
original principal amount of $[•] from the maker hereof to and in favor of [•],
and (iii) that certain Note of even date herewith in the original principal
amount of $[•] from the maker hereof to and in favor of [•].


On March 9, 2014, all remaining principal (together with any accrued interest)
shall be due and owing.


This Note shall be prepayable in whole or in part at any time without penalty.


All payments shall apply first to accrued interest, and the remainder, if any,
to reduction of principal. If any installment of principal or interest is not
paid within fifteen (15) days of receipt of written notice of nonpayment by the
maker hereof (and subject to any defenses available to the maker hereof pursuant
to that certain Stock Purchase Agreement dated March 9, 2011, the whole
indebtedness (including principal and interest) remaining unpaid, shall, at the
option of the holder, become immediately due, payable and collectible.  Each
maker and endorser hereof agrees, jointly and severally, to pay all costs of
collection, including reasonable attorneys’ fees, in case the principal of this
Note or any payment on the principal or any interest thereon is not timely paid,
whether suit be brought or not.
 

  MAKER:


RANDOM SOURCE, INC., a Florida corporation


By: /s/ David A. Kriegstein
DAVID A. KRIEGSTEIN, President